DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The references listed in the Information Disclosure Statements filed on 10/18/2019, 12/18/2019, 01/14/2021 and 11/04/2021 have been considered by the examiner (see attached PTO-1449 forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by UCHIDA [US Patent Application Publication Number 2014/0021923 A1 (as submitted in IDS 12/18/2019)].
Regarding claim 1, Uchida teaches a power supply device comprising: 
a plurality of battery modules (battery packs), each battery module having a secondary battery (single cells 10); and 
a controller configured to connect the battery modules in series with one another according to a gate driving signal (bypass circuit, switches 11, 12 - 0067), and to change an SOC control target value that is a target value for states-of-charge of the battery modules according to a number of the battery modules that are available to be connected in series (number of bypass Nbp – 0099-0101).


Regarding claim 2, Uchida teaches the controller is configured to set the SOC control target value higher as the number of the battery modules that are available to be connected in series becomes smaller (0099-0104).

Regarding claim 3, Uchida teaches a disconnecting device (AND gate) that forcibly isolates the battery module from a series connection regardless of the gate driving signal, wherein the controller is configured to exclude, from the battery modules (isolates the battery pack – 0106-0109).

Regarding claim 6, Uchida teaches the gate driving signal is transmitted to the battery modules, from an upstream side toward a downstream side, while being delayed in a gate driving signal processing circuit included in each of the battery modules (figure 3, 4, 5 – 0062, 0064, 0066).

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
ABDEL-MONEM et al. (US Patent Application Publication 2019/0288520 A1) – see paragraphs 0026, 0032 and 0114.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862